DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Based on Applicant’s arguments and amendments, the rejections under 35 USC 112(b) are withdrawn.  It should be noted that the claim limitations still do not define a specific wavelength or a specific distance/size of the detection structures.  Therefore, any size/distance of the detection structure is a multiple of a quarter of some wavelength.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2016/0285038 A1).
With regards to claim 1, Kim discloses a display substrate, (FIGS. 1-5) comprising a display region; (display area DA) 

 a display element (at least organic light emitting device 100b of DA) arranged at the display region; (See FIG. 2) 
a thin film encapsulation layer (encapsulation layer 300 comprising at least thin films 320 and 340) covering the display element; (See FIG. 2) and 
at least one first detection structure (protrusions 130 shown in FIGS. 3-4) arranged at the peripheral region; 
wherein, when the at least one detection structure is not covered by the thin film encapsulation layer, the at least one detection structure is configured to receive a light beam for detection irradiated by a detection light source and generate a first reflected light beam, wherein a portion of the substrate within a range of 30 µm from an edge of the at least one detection structure is configured to reflect the light beam; 
wherein, when the at least one detection structure (See FIGS. 2 and 5, showing the detection structures 130 covered by the thin film 340) is covered by the thin film encapsulation layer, the at least one detection structure is configured to receive the light beam for detection and generate a second reflected light beam; (Paragraph [0072]: “The number of rows and columns of the protrusions 130 are not limited. However, as will be described below, the number of columns of the protrusions 130 may be at least three so as to recognize a pattern change of reflection light L2 reflected by the protrusions 130 (e.g., so that a change in a pattern of light L2 reflected by the protrusions 130 may be detected).”) and 
wherein a first optical parameter of the first reflected light beam is different from a second optical parameter of the second reflected light beam; (Paragraph [0072]: “number of columns of the protrusions 130 may be at least three so as to recognize a pattern change of reflection light L2 reflected by the protrusions 130 (e.g., so that a change in a pattern of light L2 reflected by the protrusions 130 
wherein the first reflected light beam is distinct from the second reflected light beam in at least one of optical parameters comprising intensity, angle and wave vector of the reflected light beam; (See FIG. 5, wherein the angle of the light of reflected L2 is different from the angle of light of L1) and 
wherein a distance between two adjacent detection structures and the size of each of the detection structures are multiples of a quarter wavelength of the light beam received by the detection structures, (See FIGS. 1-2, where the detections structures and the distance between them have a size, and thus meet the limitations)

With regards to claim 2, Kim teaches the display substrate according to claim 1, wherein the at least one detection structure comprises a plurality of detection structures surrounding the display element at a regular interval. (Paragraph [0072]: “The protrusions 130 may have a uniform (substantially uniform) pattern outside of the dam region 120.” See also FIGS. 1-3) 

With regards to claim 3, Kim teaches the display substrate according to claim 1, wherein the at least one detection structure comprises a plurality of detection structures surrounding the display element at a regular interval and arranged in two circles. (See FIGS. 1-3, showing the protrusions 130 arranged around the display area DA.  However, while Kim does not explicitly teach a circular shape, the court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant. (See MPEP 2144.04 B.)).

With regards to claim 4, Kim teaches the display substrate according to claim 1, wherein the display element is a polygon, and the at least one detection structure is arranged at the peripheral region at a position corresponding to a corner of the display element. (See FIGS. 1-3, showing the display area DA as a rectangular shape and the protrusions 130 arranged around the display area DA to a corner of the display area DA)

With regards to claim 5, Kim teaches the display substrate according to claim 1, wherein the display element is a polygon, and the at least one detection structure is arranged at the peripheral region at a position corresponding to a corner of the display element and at a position corresponding to a middle portion of at least one side of the polygon. (See FIGS. 1-3, showing the display area DA as a rectangular shape and the protrusions 130 arranged around the display area DA to a corner and side of the display area DA)

With regards to claim 6, Kim teaches the display substrate according to claim 1, wherein the at least one detection structure comprises a plurality of detection structures (protrusions 130) which is divided into a plurality of groups of detection structures, and the detection structures in each group are arranged in a matrix form. (See FIGS. 2 and 3, showing the matrix form of the protrusions.) 

With regards to claim 13, Kim discloses a display substrate, (FIGS. 1-5) comprising a display region; (display area DA) 
a peripheral region (area comprising protrusion 130, see also FIG. 1) surrounding the display region;
 a display element (at least organic light emitting device 100b of DA) arranged at the display region; (See FIG. 2) 

at least one first detection structure (protrusions 130 shown in FIGS. 3-4) arranged at the peripheral region; 
wherein, when the at least one detection structure is not covered by the thin film encapsulation layer, the at least one detection structure is configured to receive a light beam for detection irradiated by a detection light source and generate a first reflected light beam, wherein a portion of the substrate within a range of 30 µm from an edge of the at least one detection structure is configured to reflect the light beam; 
wherein, when the at least one detection structure (See FIGS. 2 and 5, showing the detection structures 130 covered by the thin film 340/120) is covered by the thin film encapsulation layer, the at least one detection structure is configured to receive the light beam for detection and generate a second reflected light beam; (Paragraph [0072]: “The number of rows and columns of the protrusions 130 are not limited. However, as will be described below, the number of columns of the protrusions 130 may be at least three so as to recognize a pattern change of reflection light L2 reflected by the protrusions 130 (e.g., so that a change in a pattern of light L2 reflected by the protrusions 130 may be detected).”) and 
wherein the first reflected light beam is distinct from the second reflected light beam in at least one of optical parameters comprising intensity, angle and wave vector of the reflected light beam; (See Fig. 5, where the angle of the reflected light L2 is different from the angle of the initial light L1)
wherein each of the first optical parameter and the second optical parameter comprise an intensity, an angle and a wave vector of the reflected light beam, (It should be noted that every light beam inherently has an intensity, an angle, and a wave vector.)

wherein the detection apparatus comprises:
a detection light source (light source LS) configured to irradiate a light beam for detection to the at least one detection structure; and 
a reception device (at least protrusions 130 shown in FIG. 4) configured to receive a reflected light beam reflected from the at least one detection structure, and determine whether the at least one detection structure is covered by the thin film encapsulation layer in accordance with the reflected light beam reflected from the at least one detection structure. (Paragraph [0076]: “When the shapes of the protrusions 130 are changed as such and the light L1 is irradiated from the light source LS, a reflection pattern of the reflection light L2 is changed by the protrusions 130. Thus, overflow of the organic material M may be easily identified (detected).”)

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2016/0285038 A1).
With regard to claim 7, Kim teaches the display substrate according to claim 1.
However, though Kim does not explicitly teach wherein the at least one detection structure comprises a plurality of detection structures, and a distance between two adjacent detection structures is 10µm to 200 µm, It should be noted that the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. (See MPEP 2144.04 IV. A)  In 

With regard to claim 8, Kim teaches the display substrate according to claim 1.
However, though Kim does not explicitly teach wherein a cross section of the at least one detection structure is a square with each side having a length of 10 m to 200pm, and a height of the at least one detection structure is 1 µm to 10 µm, It should be noted that the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. (See MPEP 2144.04 IV. A)  In the instant case, the claimed relative dimensions would not perform differently than the prior art, as they are both for detection purposes.


Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2016/0285038 A1), as recited in claim 1, and further in view of Minami et al (US 20120146886 A1, hereinafter Minami)
With regards to claim 9, Kim teaches the display substrate according to claim 1, further comprising: 
a retainer wall (dam region 120) arranged at the peripheral region and surrounding the display element; (See at least FIGS. 2-3).
However, Kim does not explicitly teach an anti-cracking groove arranged at a side of the retainer wall away from the display element, wherein the at least one detection structure is arranged between the retainer wall and the anti-cracking groove.

It would have been obvious to one of ordinary skill in the art to modify the device of Kim to have the folding groove of Minami, as both references are in the same field of endeavor.
One of ordinary skill would appreciate that the groove helps prevent cracking in the device when folding (See Paragraphs [0081]-[0082]) 

With regards to claim 10, Kim in view of Minami teaches the display substrate according to claim 9.
However, though Kim in view of Minami does not explicitly teach wherein a distance between the at least one detection structure and a side of the retainer wall away from the display element is 10 µm to 150 µm, It should be noted that the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. (See MPEP 2144.04 IV. A)  In the instant case, the claimed relative dimensions would not perform differently than the prior art, as they are both for detection purposes.

Response to Arguments
Applicant's arguments filed 10/12/2021 have been fully considered but they are not persuasive. 
Applicant argues that the device of the current claim is different because “The detection method of Kim is based on the reflection pattern of the reflection light L2, while the detection in the present disclosure is performed by measuring the multiple optical parameters including intensity, angle and wave vector of the reflected light beam.” It should be noted that the current claims are directed to a device, and not a method of using the device.  Therefore, how it measures the incident light is not given patentable weight.  Additionally, the claims only require “wherein the first reflected light beam is distinct from the second reflected light beam in at least one of optical parameters comprising intensity, angle and wave vector of the reflected light beam.” Since at least FIG. 5 of Kim shows a light L2 having a different angle, the structure meets the limitations of the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M CHRISTOPHER whose telephone number is (571)272-3249.  The examiner can normally be reached on M-F: 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN M CHRISTOPHER/Examiner, Art Unit 2812